DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.

Response to Amendment
This office action has been changed in response to the amendment filed on 7/1/2022.  
Claims 1, 6, 7, 9, 10, 15, 17, 18 and 20 have been amended.  Claims 8 and 16 have been canceled.  

Allowable Subject Matter
Claims 1-4, 6, 7, 9-12, 14, 15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites, inter alia, a method for use with an access point (AP), the method comprising:
inspecting control frames received from a first rogue AP in a first spatial reuse group (SRG), wherein the AP is in a second SRG different from the first SRG;
detecting an intrusion by the first rogue AP in response to determining that the control frames from the first rogue AP include a basic service set (BSS) color of the second SRG;
characterizing the intrusion by the first rogue AP as malicious or benign based on a frequency at which the control frames from the first rogue AP include the BSS color of the second SRG over a predefined period of time and based on a determination of a previous intrusion by the first rogue AP on the second SRG; and
selecting a defensive posture for the AP based on characterizing the intrusion as malicious; and
changing the BSS color of the second SRG based on characterizing the intrusion as benign.  
Applicant’s independent claim 10 recites, inter alia, an access point (AP) comprising:
one or more computer processors configured to:
detect an intrusion by a first rogue AP in a first SRG in response to determining that control frames from the first rogue AP include a BSS color of the second SRG of the AP different from the first SRG;
characterize the intrusion \as malicious or benign based on a frequency at which the control frames from the first rogue AP include the BSS color of the second SRG over a predefined period of time and based on a determination of a previous intrusion by the first rogue AP on the second SRG; and
select a defensive posture for the AP based on characterizing the intrusion as malicious; and
changing the BSS color of the second SRG based on characterizing the intrusion as benign.  
Applicant’s independent claim 18 recites, inter alia, a computer program product comprising:
a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation comprising:
detecting an intrusion by a rogue AP in a first SRG in response to determining that control frames from the rogue AP include a BSS color of a second SRG of a known AP different from the first SRG; and
characterizing the intrusion as malicious or benign based on a frequency at which the control frames from the rogue AP include the BSS color of the second SRG over a predefined period of time and based on a determination of a previous intrusion by the first rogue AP on the second SRG, wherein characterizing the intrusion as malicious is used to select a defensive posture for the known AP, and wherein the BSS color of the second SRG is changed based on characterizing the intrusion as benign.  
The closest prior arts of record are:
US-2018/0110046 to Patil et al. regarding a procedure for dynamically changing operating parameters of a basic service set (BSS) that includes detecting color collisions and temporarily disable spatial reuse features, detecting color collisions beyond a threshold period of time and dynamically changing the color of its BSS to a different BSS color.  (Page 4 [0047], Pages 5-6 [0060] and Pages 17-18 [0161-0163])  However, Patil differs from the claimed invention by not explicitly reciting characterizing the intrusion by the first rogue AP as malicious or benign based on a frequency at which the control frames from the first rogue AP include the BSS color of the second SRG over a predefined period of time and based on a determination of a previous intrusion by the first rogue AP on the second SRG and selecting a defensive posture for the AP based on characterizing the intrusion as malicious.  
US-2020/0083969 to Patwardhan et al. discloses a method for use with an access point (Fig. 1 [106x]), the method comprising:
	inspecting control frames received from a first rogue AP in a first spatial reuse group (SRG) (Page 3 [0033] “competing APs”), wherein the AP is in a second SRG different from the first SRG; (Page 3 [0037] i.e. non-SRG of the SRG AP under consideration)
	detecting an intrusion by the first rogue AP in response to determining that the control frames from the first rogue AP include a basic service set (BSS) color of the second SRG; (Page 1 [0016], Fig. 2 [206] and Page 4 [0040])
	characterizing the intrusion by the first rogue AP as malicious based on a frequency of addition of the BSS of the second SRG to the first SRG; (The Examiner is interpreting this as being on the same channel/having the same BSS color, see Fig. 2 [206] and Page 3 [0032-0033] note: the 35 U.S.C. 112(a & b) rejections above, the clarity of this limitation is in question) and
selecting a defensive posture for the AP based on characterizing the intrusion as malicious.  (Page 4 [0039-0040])  Patwardhan differs from the claimed invention by not explicitly reciting characterizing the intrusion by the first rogue AP as malicious or benign based on a frequency at which the control frames from the first rogue AP include the BSS color of the second SRG over a predefined period of time and based on a determination of a previous intrusion by the first rogue AP on the second SRG, selecting a defensive posture for the AP based on characterizing the intrusion as malicious; and changing the BSS color of the second SRG based on characterizing the intrusion as benign.  
US-2018/0270038 to Oteri et al. discloses a method associated with a basic service set management that includes detecting that an overlapping BSS is using the same color a first BSS, selecting a new color to be used by the first BSS and announcing when the change in color will occur. (Page 18 Claim 27)  Oteri differs from the claimed invention by not explicitly reciting characterizing the intrusion by the first rogue AP as malicious or benign based on a frequency at which the control frames from the first rogue AP include the BSS color of the second SRG over a predefined period of time and based on a determination of a previous intrusion by the first rogue AP on the second SRG, selecting a defensive posture for the AP based on characterizing the intrusion as malicious; and changing the BSS color of the second SRG based on characterizing the intrusion as benign.  
	Applicant’s independent claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated by the Applicant in the responses dated 2/3/2022 and 7/1/2022 and during the interviews held on 2/2/2022 and 7/1/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/Primary Examiner, Art Unit 2646